DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, 9-14, 16-26, 31-40, and 122, drawn to an oligomeric particle reagent and a composition thereof.
Group II, claims 41-42, 49, 58, 63, 71, 74-75, drawn to a method for producing an oligomeric particle reagent comprising streptavidin or a streptavidin mutein.
Group III, claims 44, 46, 48, 50, 53-55, drawn to a method for producing oligomeric particle reagents.
Group IV, claim 79, drawn to an oligomeric particle reagent produced by the method of claim 41.
Group V, claim 80, drawn to a method of multimerizing one or more agent to an oligomeric particle reagent by mixing a composition comprising a plurality of oligomeric particle reagents of claim 32 with one or more agents under conditions to reversibly bind the one or more agents to the oligomeric particle reagents.
Group VI, claim 100, drawn to a composition comprising a plurality of the oligomeric particle reagents produced by the method of claim 44.
Group VII, claim 101, drawn to an article of manufacture comprising the composition 
comprising a plurality of oligomeric reagents of claim 32.
Group VIII, claim 102, drawn to a method for modulating cells by incubating a cell composition comprising target cells in the presence of the composition comprising a plurality of oligomeric reagents of claim 32.
Group IX, claim 103, drawn to a method for culturing cells by incubating a cell composition comprising target cells in the presence of the composition comprising a plurality of oligomeric reagents of claim 32.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	a single and specific oligomeric particle reagent including:
1.	single and specific physical properties, i.e., whether the reagent has a particular size, and if so, what is the particle size (See claims 1, 26, 33-36, 38, and 40), whether the reagent has a particular molecular weight, and if so, what is the molecular weight (See claims 1, 26, 33, and 39), and/or whether the reagent has a particular number of tetramers (See claims 1, 26, 33, and 39);
2.	a single and specific streptavidin including whether it is native or a mutein, and if a mutein, a single and specific amino acid sequence indicating ALL variables (See claims 1 and 3-5);
3.	a single and specific binding agents including whether the binding agent contains biotin or an analog thereof or a streptavidin-binding peptide, and including the type of binding agent, i.e., antibody, monovalent antibody fragment, Fab, receptor-binding agent, stimulatory agent, an anti-CD3 antibody, an anti-CD28 antibody, an anti-CD3 Fab, or an anti-CD28 Fab (See claims 6, 10-14, 16-22, and 122),
a.	if a single and specific streptavidin-binding peptide is elected, then a single and specific amino acid sequence (See claims 2, 4, 6, 9);
b.	if a receptor-binding agent is elected, then a single and specific target cell and/or functional property, e.g., initiating a TCR/CD3 complex-associated signal in T cells (See claims 6, 13, 16-17, 22);
c.	if a stimulatory agent is elected, then a single and specific target cell and/or functional property (See claims 6, 13, 16-20);
d.	if an antibody is elected, then a single and specific antibody (See claims 6, 10, 21);
e.	if an Fab is elected, then a single and specific Fab (See claims 6, 12, 122); AND
4.	whether a selection agent is present, and if so a single and specific selection agent (See claims 6, 13-14, 23-25).
The Species lack unity for the reasons stated below.
Applicant is required, in reply to this action, to elect a single species [Applicants are to elect Species A for Groups I, V, VII, VIII, and IX] to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-6, 9-14, 16-26, 31-40, 80, 101-103, and 122.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, V, VII, VIII, and IX lack unity of invention with Groups II-IV and VI and Groups II and IV lack unity of invention with Groups III and VI because the groups do not share the same or corresponding technical feature.  It is noted that Groups I, V, VII, VIII and IX are directed to an oligomeric particle reagent comprising a plurality of streptavidin or streptavidin mutein molecules having one or more particular physical properties (i.e., size, molecular weight, and/or number of streptavidin tetramers) and methods of using the oligomeric particle reagent whereas Groups II and IV are directed to an oligomeric particle reagent and the method of making an oligomeric particle reagent.  However, the oligomeric particle reagent of Groups II and IV do not require any of the one or more physical properties of Groups I, V, VII, VIII and IX.  Similarly, Groups III and VI are directed to a composition comprising a plurality of oligomeric particle reagents and the method of making the plurality of oligomeric reagents.  However, the oligomeric particle reagent of Groups III and VI do not require any of the one or more physical properties of Groups I, V, VII, VIII and IX.  Moreover, the oligomeric particle reagent of Group IV is made by a different process than the oligomeric particle reagent of Group VI, i.e., method of making Group IV (i.e., Group II) requires the use of a stabilization agent) whereas the method of making Group VI (i.e., Group III) requires the use of activation and thiolating agents.  Therefore, Groups I, V, VII, VIII, and IX lack unity of invention with Groups II-IV and VI and Groups II and IV lack unity of invention with Groups III and VI.
	Furthermore, Groups I, V, VII, VIII, and IX lack unity of invention because even though the inventions of these groups require the technical feature of an oligomeric particle reagent comprising a plurality of streptavidin or streptavidin mutein molecules having (i) a radius of greater than 50 nm, (ii) a molecular weight of at least 5 x 106 g/mol and/or (iii) at least 100 streptavidin or streptavidin mutein tetramers per oligomeric particle reagent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Germeroth, “IBA T-catch cell isolation in pipette tips”, available online, (2014) (cited as NPL69 in the IDS received on 6/17/20).  Germeroth discloses streptamer nanobeads having a size of about 70 nm, microbeads having a size of about 1.5 µm, and macrobeads having a size of about 80 µm (See Germeroth article, pg. 23).  These streptamers contain an oligomeric particle comprising a plurality (i.e., more than 1) of streptavidin or streptavidin mutein molecules (See pg. 5 of Germeroth) having a size comprising a radius of greater than 50 nm.  Therefore, Groups I, V, VII, VIII, and IX lack unity of invention in light of the disclosure of Germeroth. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654